Citation Nr: 0426719	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  95-03 194	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 70 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
lumbosacral discogenic injury, currently rated 60 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
right knee injury, currently rated 40 percent disabling.

4.  Entitlement to an increased rating for a left knee 
disability, currently rated 30 percent disabling.

5.  Entitlement to an increased rating for chronic right 
peroneal strain, currently rated 10 percent disabling.

6.  Entitlement to special monthly compensation based on the 
need for aid and attendance or due to being housebound.

7.  Entitlement to special monthly compensation based on loss 
of use of one or both feet.

8.  Entitlement to a certificate of eligibility for specially 
adapted housing or special home adaptation grant.

9.  Entitlement to a certificate of eligibility for 
automobile and adaptive equipment or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
February 1970.  

In February 1993, the RO denied the claim of entitlement to 
automobile or other conveyance and adaptive equipment.  In 
March 1993, the RO denied the claim of entitlement to 
specially adapted housing/special home adaptation.  The 
veteran filed a notice of disagreement (NOD) in April 1993.  
He was issued a statement of the case (SOC) in June 1993, and 
in January 1994 the RO received what it considered to be a 
timely substantive appeal.  

The RO, in a March 1994 decision, denied the claim for 
special monthly compensation (SMC) based on the need for aid 
and attendance and housebound status, and based on loss of 
use of the lower extremities.  He filed an NOD in April 1994.  
He was issued an SOC in December 1994.  A substantive appeal 
was received in January 1995.  

In March 1997, the RO denied the claim for an increased 
rating for PTSD, rated at 70 percent; denied the claim for an 
increased rating for lumbosacral discogenic injury, rated as 
60 percent disabling; denied the claim for an increased 
rating for residuals of a right knee injury with lateral 
meniscectomy, rated at 40 percent; denied the claim for an 
increased rating for internal derangement, left knee, 
postoperative medial meniscectomy, rated 30 percent 
disabling; and denied the claim for an increased rating for 
right chronic peroneal strain, rated 10 percent disabling.  
In March 1997, August 2000, and June 2003, the veteran was 
issued supplemental statements of the case (SSOCs).  

The RO, in July 2003, certified the issues on appeal as 
entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 70 percent disabling; 
entitlement to an increased rating for lumbosacral discogenic 
injury, currently rated 60 percent disabling; entitlement to 
an increased rating for residuals of a right knee injury, 
currently rated 40 percent disabling; entitlement to an 
increased rating for a left knee disability, currently rated 
30 percent disabling; entitlement to a chronic right peroneal 
strain, currently rated 10 percent disabling; entitlement to 
SMC based on the need for aid and attendance or due to being 
housebound; entitlement to SMC based on the loss of use of 
one or both feet; entitlement to adapted housing or special 
home adaptation grant; and entitlement to automobile and 
adaptive equipment or for adaptive equipment only.

The Board observes that, in February 2001 and August 2003 
statements, the veteran appears to have raised claims of 
service connection for head injuries, a bilateral shoulder 
disorder, gastrointestinal virus, diarrhea and constipation, 
head and face trauma, bilateral elbow disability, and for a 
cervical spine disability.  These issues are not in appellate 
status, and the Board does not have jurisdiction to 
adjudicate them at this time.  The issues are therefore 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

A review of the record shows that the veteran was not given 
proper notice under the Veterans Claims Assistance Act of 
2000 (VCAA).  In an April 2001 RO letter which notified the 
veteran that his claim of service connection for neurogenic 
bladder was granted, he was given notice of the VCAA.  In a 
June 2003 supplemental statement of the case, the RO cited 
38 C.F.R. § 3.159 (2003).  The veteran, however, was never 
given notice of the information and evidence he needed to 
submit and what evidence, if any, that VA was responsible for 
obtaining as it pertained to his claims on appeal.  The 
veteran should be provided a letter which fully addresses the 
notice requirements as set forth in 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) pertaining to all 
of his claims on appeal.

During the course of the appeal, the rating criteria 
pertaining to the spine have changed twice.  Effective on 
September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 
2002).  The schedular criteria for evaluating all spine 
disabilities were then changed, effective September 26, 2003.  
In addition, the sections for consideration have been 
renumbered, from Diagnostic Code 5235 through 5243.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  
Subsequently, an omission was corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
correction was also made effective from September 26, 2003.  

The General Counsel of VA, citing precedents of the U.S. 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit, has recently held that when a new regulation is 
issued while a claim is pending before VA, VA must first 
determine whether the regulation identifies the types of 
claims to which it applies.  If the regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim, i.e., the new rule may 
not extinguish any rights or benefits the claimant had prior 
to enactment thereof.  If applying the new provision would 
not produce retroactive effects, VA ordinarily must apply the 
new provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the old criteria for 
evaluating spine disabilities apply prior to the change in 
regulation, and that the new criteria apply thereafter.  In 
any event, regardless of this interpretation, the Board notes 
that the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (April 
10, 2000). 

The Board finds that, prior to additional appellate 
adjudication, an updated examination is necessary in order to 
appropriately evaluate the service-connected lumbar spine 
disability in light of the new regulatory criteria.

The veteran is currently service connected for residuals of a 
right knee menisectomy and for residuals of a left knee 
menisectomy.  VA X-ray studies in December 2000 show that the 
veteran has degenerative joint disease of both knees.  The 
veteran claims that he also has instability of the knees.  
The Board observes that separate ratings for knee instability 
and for knee arthritis with limitation of motion are 
permissible.  See VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  The 
most recent VA examination report, dated in November 2000, 
does not clearly address whether the veteran has any 
instability of the knees.  The veteran should therefore be 
scheduled for another VA examination which is adequate for 
rating purposes.  

The veteran is currently rated 10 percent for right peroneal 
strain.  A review of the medical evidence, including VA 
examination in November 2000, fails to adequately identify 
the current severity of the veteran's service-connected right 
peroneal strain.  He should therefore be scheduled for 
another VA examination which is complete for rating purposes.

Regarding the claim for an increased rating for PTSD, the 
Board observes that VA last examined the veteran in November 
2000, nearly four years ago.  To ensure that an adjudication 
of the claim is based upon the veteran's complete and current 
disability picture, he should be scheduled for another VA 
psychiatric examination.

With respect to the veteran's claim for special monthly 
compensation based on the need for aid and attendance or due 
to being housebound, the Board notes that the veteran is 
currently service connected for the following conditions:  
PTSD, rated 70 percent disabling; residuals of lumbosacral 
discogenic injury, rated 60 percent disabling; status post 
lateral menisectomy of the right knee, rated 40 percent 
disabling; status post medial menisectomy of the left knee 
with internal derangement, rated 30 percent disabling; and 
chronic right peroneal strain, rated 10 percent disabling.  
In 1992, 1994, and 1999, the veteran underwent VA examination 
for aid and attendance/housebound status.  The examination 
reports, when viewed in connection with the other evidence of 
record, warrant additional clarification as to whether the 
veteran is in need of aid and attendance due to his service-
connected disabilities.  In this regard, the medical evidence 
of record reveals that, in addition to his service-connected 
disabilities, the veteran has several non-service-connected 
disabilities which appear to have an adverse impact on his 
ability to function.  To address whether the veteran is in 
need of aid and attendance due to his service-connected 
disabilities, he should be scheduled for another examination. 

Pertaining to the claim for SMC due to loss of use of one or 
both feet, the claim for a certificate of eligibility for 
specially adapted housing or specially home adaptation grant, 
and the claim for a certificate of eligibility for automobile 
and adaptive equipment or for adaptive equipment only, the 
Board notes that the record does not clearly address whether 
the veteran has any loss of use of the lower extremities.  In 
this regard, the Board notes that the record demonstrates 
that the veteran uses a wheelchair.  However, the record also 
demonstrates that he is able to ambulate without assistance, 
albeit for only a short period of time.  He should undergo an 
examination to address whether he has loss of use of the 
lower extremities, including his feet.

Last, the Board notes that in August 2000 the RO, among other 
issues, denied claims of service connection for rib injuries, 
for foot drop, and for chronic pain.  The veteran filed 
notices of disagreement in February and May 2001.  The RO has 
not issued a statement of the case which addresses these 
issues, and the Board finds that a remand for this action is 
necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claims on appeal, 
send an appropriate letter to the appellant 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the appellant of 
the evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  In the letter, the veteran 
should also be told to provide any evidence 
in his possession that pertains to his 
claims.

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the severity of his PTSD.  Send 
the claims folder to the examiner for 
review.  All necessary tests should be 
accomplished.  All clinical findings must 
be reported in detail.  In this regard, the 
examiner should itemize in detail all 
manifestations of the service-connected 
PTSD.  The examiner is to provide a multi-
axial assessment, including the assignment 
of a Global Assessment of Functioning (GAF) 
score and an explanation as to what the 
score represents.  The examiner should 
assess the extent of the occupational and 
social impairment due solely to PTSD 
symptomatology, and the rationale for all 
findings expressed should be explained.  
Based upon the results of the examination 
and a review of the claims folder, the 
examiner is asked to answer the following:

Does the veteran suffer from such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
himself or others; intermittent 
inability to perform activities of 
daily living (including maintenance of 
minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation, or own 
name, which result in total 
occupational and social impairment?

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations for the purpose of determining 
the current severity of his service-
connected residuals of the lumbosacral 
discogenic injury.  All indicated tests, 
including complete range of motion studies 
in degrees of arc and diagnostic testing, 
should be performed, and all findings must 
be reported in detail.  Send the claims 
folder to the examiner for review.  Ask the 
examiner to address the following:

a.  List all manifestations of the 
veteran's service-connected back 
disability.  

b.  Specifically list all orthopedic 
and neurologic signs and symptoms 
which are due to the veteran's 
service-connected back disability.

c.  State whether each neurological 
and orthopedic sign and/or symptom 
found is constant or near constant.

d.  Describe the severity of each 
neurological and orthopedic sign and 
symptom.

e.  State whether the medical 
evidence shows that the veteran has 
incapacitating episodes (i.e., a 
period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician)?  If so, what is the 
total duration of such 
incapacitating episodes during the 
past 12 months?

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right and left knee disorder(s).  Send 
the claims folder to the examiner for 
review.  Such tests as the examining 
physician deems necessary should be 
performed.  These tests should 
specifically include complete range of 
motion studies (reported in degrees), as 
well as knee stability tests.  In this 
regard, the examiner should be asked to 
determine whether there is objective 
evidence of lateral instability or 
subluxation of the right and/or left knee 
and if so, the degree of such instability 
and/or subluxation should be discussed.  
All findings must be reported in detail.  
In addition, the examiner should 
determine whether the right and/or left 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
right and/or left knee disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right and/or 
left knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups. 

5.  Schedule the veteran for an 
appropriate orthopedic VA examination to 
determine the current severity of the 
service-connected right peroneal strain.  
Send the claims folder to the examiner 
for review.  The examiner should 
specifically list all manifestations of 
the service-connected disorder.  
Thereafter, the examiner should state 
whether the manifestation of the service-
connected condition is moderate, 
moderately severe, or severe.  The 
examiner should give a complete rationale 
in describing the severity of the 
veteran's service-connected right 
peroneal strain symptoms.

6.  Arrange for the veteran to undergo 
appropriate VA examination(s) for special 
monthly compensation purposes.  Send the 
claims folder to the examiner for review.  
The examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

In providing response to the following, 
the examiner should consider only the 
disabling effects of the veteran's 
service-connected disabilities: (1) PTSD, 
(2) lumbosacral discogenic injury, (3) 
status post lateral menisectomy of the 
right knee, (4) status post medial 
menisectomy of the left knee with 
internal derangement, and (5) chronic 
right peroneal strain.  

The examiner should provide comments as 
to whether or not, solely due to his 
service-connected disabilities, the 
veteran: 

a.  is unable to dress or undress 
himself.

b.  is unable to keep himself 
ordinarily clean and presentable.

c.  has frequent need of adjustment 
of any special prosthetic or 
orthopedic appliances which by reason 
of the particular disability cannot 
be done without aid (this will not 
include the adjustment of appliance 
which normal persons would be unable 
to adjust without aid such as 
supports, belts, or those with 
lacings at the back).

d.  is unable to feed himself through 
loss of coordination of upper 
extremities or through extreme 
weakness.

e.  is unable to attend to the wants 
of nature.

f.  has incapacity, physical or 
mental, which requires care or 
assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment.

g.  is bedridden.

h.  has loss or permanent loss of use 
of one or both feet.

i.  has permanent impairment of 
vision of both eyes, with central 
visual acuity of 20/200 or less in 
the better eye with corrected 
glasses.

j.  has loss, or loss of use, of both 
lower extremities, such as to 
preclude locomotion without the aid 
of braces, crutches, canes, or a 
wheelchair.

k.  has loss or loss of use of one 
lower extremity together with the 
residuals of organic disease or 
injury which so affect the functions 
of balance or propulsion as to 
preclude locomotion without the aid 
of braces, crutches, canes, or a 
wheelchair.

For each comment requested above, the 
examiner should specifically provide a 
positive or negative response and give a 
complete rationale for each answer.

The examiner should specifically state 
whether or not, due solely to his 
service-connected disabilities, the 
veteran is so helpless as to need regular 
aid and attendance.

The examiner should be informed that loss 
of use of a foot will be held to exist 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below the elbow or knee with 
use of a suitable prosthetic appliance.  
The examiner's determination should be 
made on the basis of actual remaining 
function, that is, whether the acts of 
grasping and manipulation or balance and 
propulsion could be accomplished equally 
well by an amputation stump with 
prosthesis.

The examiner should also be informed that 
bedridden for VA purposes is that 
condition which through its essential 
character actually requires that the 
veteran remain in bed.  The fact that the 
veteran may have voluntarily taken to bed 
or that a physician has prescribed rest 
in a bed for the greater or lesser part 
of the day to promote convalescence or 
cure will not suffice.

7.  Issue the veteran and his 
representative a statement of the case on 
the issues of service connection for rib 
injuries, foot drop, and chronic pain.  
The veteran should be given the 
opportunity to thereafter perfect an 
appeal on these issues by filing a timely 
substantive appeal.  The claims for 
service connection will thereafter be 
subject to appellate review only if the 
appeal has been properly perfected.

8.  After the foregoing, the RO should 
review the veteran's claims on appeal.  
If any determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant  has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


